The supersedeas and bill of exceptions in this cause were approved and the latter signed September 24, 1924. Eight months later the transcript was filed in the Court of Appeals. But this was six months after the time limited by law for the filing of the transcript (Code 1923, § 6107), and four days after appellee's motion to affirm had been submitted for decision. The court may for good cause shown extend the time for filing the transcript (Code, § 6103), and may excuse default. But appellant's affidavit offers no sufficient excuse for the great delay shown in this case. It is, generally, that counsel was busy in the various courts attended by him; but this by no means sufficiently accounts for the failure for eight months to file the transcript of the record in the Court of Appeals.
Appellee's motion to affirm must be granted.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.